Citation Nr: 0705094	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-38 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the knees.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to in-service 
asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from July 1951 to July 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

The Board also notes that disposition of this case has 
followed a grant of a motion to advance this appeal on the 
Board's docket pursuant to the provisions of 38 U.S.C.A. 
§ 7107 and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The veteran's current degenerative joint disease of the 
knees was not first manifest in service or within one year 
thereafter.

2.  The veteran's current COPD was not first manifest in 
service or for many years thereafter, and there is no 
evidence linking this disorder to claimed in-service asbestos 
exposure.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the knees was not incurred 
in or aggravated by service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).

2.  COPD was not incurred in or aggravated by service, or as 
due to claimed in-service asbestos exposure.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional post-service medical treatment for 
which the RO has not obtained, or made sufficient efforts to 
obtain, corresponding records.  

The Board is aware that, in a release form dated in November 
2003, the veteran reported a knee operation in May 2001.  In 
a December 2003 letter, the RO notified the veteran that he 
would need to submit a signed release form for each noted 
doctor or hospital so that records could be obtained.  

While the veteran apparently sent in a further lay statement 
after this letter (the submission was not dated by the 
veteran or date-stamped), there is no indication that he ever 
submitted the requested release forms so that the RO could 
obtain records of non-VA medical treatment.

Accordingly, in the absence of further action from the 
veteran in furtherance of obtaining records of reported 
surgery, no further effort will be expended to assist him in 
this regard.  Rather, the claims must be evaluated solely on 
the evidence currently of record.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) (VA's duty to assist a claimant is 
not a one-way street).

Also, for reasons described in further detail below, the 
Board has determined that VA examinations addressing the 
etiology of the veteran's claimed disorders are not 
"necessary," in light of 38 U.S.C.A. § 5103A(d), in this 
case.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in letters issued in December 2003 and December 
2004.  By these letters, the RO also notified the veteran of 
exactly which portion of that evidence was to be provided by 
him and which portion VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006).  In this decision, the Court 
determined that VCAA notification did not require an analysis 
of the evidence already contained in the record and any 
inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.  
Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.

Here, the December 2003 VCAA letter was issued prior to the 
appealed March 2004 rating decision.  This case thus poses no 
procedural concerns in view of the Mayfield decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, any inadequacy of such notification is not 
prejudicial in this case, involving only service connection 
claims.  With service connection cases, no disability rating 
or effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

As to claims of service connection for asbestosis or other 
asbestos-related diseases, VA has issued a circular on 
asbestos-related diseases.  This circular, DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular were included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, para. 
7.68 (Sept. 21, 1992).  

Subsequently, the M2-1 provisions regarding asbestos exposure 
were amended.  The new M21-1 guidelines were set forth at 
M21-1, Part VI, para. 7.21 (Oct. 3, 1997). The guidelines 
provide, in part, that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease; that VA is to develop any evidence of 
asbestos exposure before, during and after service; and that 
a determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.  See Ashford v. Brown, 10 Vet. App. 120 (1997); 
McGinty v. Brown, 4 Vet. App. 428 (1993).  

The Board has reviewed the veteran's service medical records 
and observes that such records, including a June 1955 
separation examination report, are entirely negative for knee 
or lung abnormalities.  The records are also negative for 
references to asbestos exposure.

Subsequent to service, the earliest medical evidence 
concerning the veteran's claimed bilateral knee disorder is a 
November 1983 VA examination, conducted in conjunction with a 
claim for pension benefits.  Knee x-rays taken in conjunction 
with this examination revealed slight narrowing of the medial 
joint spaces and minimal sharpening of articular margins 
consistent with slight degenerative joint disease.  This 
diagnosis was confirmed in an undated statement from A. 
Niazi-Sai, M.D., but this doctor did not provide an opinion 
as to the etiology of the disorder.  

In regard to the veteran's COPD, the Board notes that a 
November 1980 medical record indicates complaints of chest 
pain since March 1978, with a notation of "[c]ardio-
pulmonary" impairment.  A history of chronic bronchitis was 
noted in a June 1983 private hospital report.  The 
aforementioned November 1983 VA examination report contains 
pulmonary function testing results and a diagnosis of mild 
COPD, and Dr. Niazi-Sai's statement also includes a notation 
of COPD.  However, the veteran's treatment providers have 
provided no opinions as to the etiology of this disorder, 
including in reference to his assertion of asbestos-related 
incurrence.  

The Board acknowledges that, to date, the RO has not afforded 
the veteran fully comprehensive VA orthopedic and pulmonary 
examinations, with reports containing opinions as to the 
etiology of his claimed disorders.  Such opinions are 
"necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there is 
competent evidence that the veteran has a current disability 
(or persistent or recurrent symptoms of a disability), (2) 
there is evidence establishing that the veteran suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period, 
(3) there is an indication the current disability or symptoms 
may be associated with service, and (4) there is not 
sufficient medical evidence to make a decision.  See 38 
U.S.C.A. § 5103A(c)(4).  

In this case, however, there is no evidence indicating 
corresponding in-service treatment or linking the veteran's 
claimed disorders to service and no reasonable possibility 
that VA examinations would result in findings favorable to 
the veteran.  Accordingly, the Board concludes that 
examinations and etiology opinions are not "necessary."  
See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

Consequently, the Board does not find that the competent 
medical evidence of record supports the veteran's claims.  

Currently, the only evidence of record supporting the 
veteran's claims is his own lay opinion, as indicated in his 
April 2004 Notice of Disagreement.  In this submission, he 
asserted that he sustained a knee injury during service and 
that he was also exposed to a substantial amount of smoke 
during service.  

The veteran, however, has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 
201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claims of service connection for degenerative 
arthritis of the knees and for COPD, claimed as secondary to 
asbestos exposure, and these claims must be denied.


In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for degenerative joint 
disease of the knees is denied.

Entitlement to service connection for COPD, to include as due 
to in-service asbestos exposure, is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


